UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMBNumber:3235-0080 Expires: February 28, 2009 Estimated average burden hoursperresponse...1.00 FORM 25 NOTIFICATION OF REMOVAL FROM LISTING AND/OR REGISTRATION UNDER SECTION 12(b) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission file Number 001-14012 Emeritus Corporation, American Stock Exchange Exact name of Issuer as specified in its charter, and name of Exchange where security is listed and/or registered) 3131 Elliot Avenue, Suite 500 Seattle,
